DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 7 is objected to because of the following informalities:  
The term “the highest threshold voltage” in claim 7, line 1 should be “a highest threshold voltage”.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 10,825,519. Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to one of ordinary skill in the art to recognize that the threshold voltage of . 
Regarding claim 9: Claim 2 of the patent recites the electronic device of claim 1, wherein the memory cell maintains a turn-off state during the reset operation. 
	Regarding claim 10: Claim 8 of the patent recites the electronic device of claim 1, wherein the memory cell is programmed to the high-resistance amorphous state or a low-resistance amorphous state, and wherein, in a read operation, a read voltage is applied to the memory cell, and the read voltage has a value between a threshold voltage of the memory cell programmed to the high-resistance amorphous state and a threshold voltage of the memory cell programmed to the low-resistance amorphous state.
	Regarding claims 2-4, 12-14 and 17-19: It would have been obvious to one of ordinary skill in the art to set the sub-threshold voltage in the memory device as a unit of a memory chip, a unit of a memory bank and a unit of a MAT.
	Regarding claims 5-7: It would have been obvious to one of ordinary skill in the art to recognize that the electronic device of claim 1 of the patent and the electronic device of claims 5-7 are identical in structure; therefore, the differences between claim 1 of the patent and claims 5-7 of the instant application are only functional limitations. 
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 9-16 and 19 of copending Application No. 17/039,480 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 are either .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 9, 11-14 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ikarashi et al. (US 2012/0037872, hereinafter “Ikarashi”) in view of Lee et al. (US 2020/0118626, hereinafter Lee”).
Regarding claims 1, 11 and 16: Ikarashi discloses an electronic device, a method for operating an electronic device and a method of manufacturing an electronic device, comprising a semiconductor memory, 
wherein the semiconductor memory comprises: 
word lines; 
bit lines intersecting the word lines; and memory cells coupled to and disposed between the word lines and the bit lines (it is well-known that the phase memory has a plurality of word lines and bit lines and the memory cells are disposed between the word lines and bit lines), each of the memory cells including a variable resistance layer in an 
However, Lee discloses that a level of the post-write pulse may be set to a voltage level VSP1, which is lower than the minimum threshold voltage VHRS of the high-resistance state to program a memory cell to a high-resistance amorphous sate. It would have been obvious to one of ordinary skill in the art to apply a voltage level power than a lowest threshold to program a memory cell to a high-resistance in a phase change memory device.    
Regarding claims 2, 12 and 17: Lee discloses the electronic device of claim 1, the method of claim 11 and the method of claim 16, wherein the sub-threshold voltage is set a unit of a memory chip (Fig. 1, memory device 10).
Regarding claims 3, 13 and 18: Lee discloses the electronic device of claim 1, the method of claim 11 and the method of claim 16, wherein the sub-threshold voltage is set in a unit of a memory bank (Fig. 1, memory array 11).
Regarding claims 4, 14 and 19: Lee discloses the electronic device of claim 1, the method of claim 11 and the method of claim 16, wherein the sub-threshold voltage is set in a unit of a MAT (Fig. 1, array 11).
Regarding claim 9: Ikarashi discloses the electronic device of claim 1, wherein the memory cell maintains a turn-off state (high-resistance amorphous state) during the reset operation.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUAN HOANG whose telephone number is (571)272-1779. The examiner can normally be reached 7:30AM-4:00PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMIR ZARABIAN can be reached on 571-272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUAN HOANG/Primary Examiner, Art Unit 2827